June 21, 2013 John Reynolds Securities and Exchange Commission Office of Investment Management treet, NE Washington, DC 20549 Re: Fifth & Pacific Companies, Inc. (CIK number 0000352363) – Request for Withdrawal of Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 (File No. 333-186094) Dear Mr. Reynolds: Pursuant to Rule 477 under the Securities Act of 1933, as amended, Fifth & Pacific Companies, Inc., a Delaware corporation, CIK number 0000352363 (the “Company”), hereby requests the withdrawal of post-Effective Amendment No. 1 to its registration statement on Form S-8 (the “Amendment”).The Amendment was filed on June 17, 2013 as EDGAR submission type POS AM, Accession No. 0000922423-13-000306 and File No. 333-186094. The Amendment was erroneously filed by the Company's third-party Edgar service provider as a submission type POS-AM rather than S-8 POS, and the Company will refile using the correct S-8 POS submission type. Very truly yours, /s/ Chris DiNardo Chris DiNardo Vice President – Deputy General Counsel Cc:Jay Williamson
